                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

       Plaintiff,
                                                           Hon. Janet T. Neff
v.
                                                           Case No. 1:19-cr-00125
DRAPER DELANEO TURNER,

      Defendant.
________________________________/
                                      ORDER


      This matter is before the Court on the government’s motion for pretrial

detention. The government sought defendant Draper Delaneo Turner’s detention on

the basis of that he poses a danger to the community, 18 U.S.C. § 1342(f)(1), and that

he poses a significant risk of flight, 18 U.S.C. § 3142(f)(2)(A). The Court conducted

an evidentiary hearing on May 31, 2019, at which defendant was represented by

counsel.

      Having considered the evidence presented at the hearing, the parties’ oral

submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, the Court finds that the government has proven by a

preponderance of the evidence that defendant poses a significant risk of flight and by

clear and convincing evidence that defendant poses a danger to the community. The

Court finds, as explained on the record, that there is no condition or combination of
conditions that will ensure the appearance of the defendant or the safety of the

community.

      Accordingly, IT IS ORDERED that defendant is committed to the custody of

the Attorney General pending trial.

      DONE AND ORDERED on May 31, 2019.




                                            /s/ Phillip J. Green
                                           PHILLIP J. GREEN
                                           United States Magistrate Judge




                                       2
